DETAILED ACTION
	The following action is in response to the amendment filed for application 16/970,235 on January 28, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the method for controlling a powertrain system during gear upshifting as claimed, and particularly wherein said powertrain system further comprises a turbocharger arrangement having a turbine receiving exhaust gases from the internal combustion engine and a compressor for compressing intake air and feeding said intake air via an air intake line to said internal combustion engine, said turbine being configured to convert engine exhaust gas into mechanical energy to drive the compressor; the method comprising the steps of:  operating the internal combustion engine in a four-stroke operation to provide engine rotational speed output via the engine output shaft;  receiving an indication of an intended upshifting from a gear of the set of gears to a higher gear of the sets of gears; 3Application No.: 16/970,235Docket No.: 138223.526542 Response to Office Action of November 4, 2021reducing the rotational speed of the engine output shaft by adjusting the operation of the internal combustion engine from the four-stroke operation to a two-stroke braking operation by controlling an inlet flow control valve assembly to open at least one inlet valve; when said internal combustion engine is in the two-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



February 3, 2022